Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Lee et al. (US 2002/0069655, hereafter “Lee”) is considered the closest prior art.
Lee discloses a valve, comprising: a valve body; a seat that is positioned within the valve body; a valve disc that is configured to move between an open position in which the valve disc is separated from the valve seat and a closed position in which the valve disc contacts the valve seat, the valve disc being biased toward the closed position; a stem that is operably coupled to the valve disc, the stem comprising an inner tube and an outer tube, wherein the inner tube of the stem is retracted within the outer tube when the valve is in the open position; and a spring that is configured to expand in response to a thermal event, wherein expansion of the spring causes the spring to rotate, thus moving the valve disc from the open position to the closed position.
Lee fails to anticipate or render obvious wherein the inner tube is maintained in a retracted position within the outer tube by a set pin that is positioned in an opening in the outer tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Examiner, Art Unit 3753